DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9, 11-20 and 22-32 are allowed.

The following is an examiner’s statement of reasons for allowance of claims 1, 12 and 22: 
The prior art does not teach or suggest a multi-layered PCB, comprising: a component layer having a signal array region circumscribing a power a power core region; the signal array region having signal vias connected to a signal ball pads and ground vias connected to ground ball pads, the signal and ground ball pads forming a ball pad pitch, a portion of the signal vias form first microstrips and another portion of the signal vias form second microstrips having a different length than the first microstrips; the signal and ground vias are arranged on the component layer in a pattern and extend into an inner current power layer, the pattern forming current power paths have a width at least 50% as wide as the ball pad pitch across the width of the signal array region; in combination with all other features claimed.
Regarding claims 2-9, 11, 13-20 and 23-32, these claims are allowed based on their dependence on the allowable independent claims 1, 12 and 22 discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Lee et al. (US Patent 10021784) discloses an electronic device and electronic circuit board thereof.
Coates (US PG. Pub. 2009/0174072) discloses a semiconductor system having BGA package with radially ball-depopulated substrate zones and board with radial via zones.
Yamamoto (US PG. Pub. 2015/0115430) discloses a semiconductor package and wiring board having the semiconductor package thereon.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847